                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MARY SHERRELL,                                  )
                                                )
               Plaintiff,                       )
                                                )    Case No. 1:20-cv-07519
               v.                               )
                                                )    Judge Matthew Kennelly
SUN LIFE ASSURANCE COMPANY OF                   )
CANADA,                                         )
                                                )
               Defendant.                       )


                 DEFENDANT’S MOTION FOR ENTRY OF JUDGMENT

       Defendant, Sun Life Assurance Company of Canada (“Sun Life” or Defendant”), by

counsel, pursuant to Fed. R. Civ. P. 52, hereby files its Motion for Entry of Judgment. In support

of this Motion, Sun Life files contemporaneously herewith and incorporates herein its

Memorandum in Support of Defendant’s Motion for Entry of Judgment and Response to

Plaintiff’s Motion for Entry of Judgment, Statement of Facts, and Response to Plaintiff’s

Corrected Statement of Facts.

       Respectfully submitted: July 12, 2021.

                                                    OGLETREE, DEAKINS, NASH,
                                                    SMOAK & STEWART, P.C.

                                                    /s/ Mark E. Schmidtke
                                                    Mark E. Schmidtke
                                                    mark.schmidtke@ogletreedeakins.com
                                                    56 S. Washington Street, Suite 302
                                                    Valparaiso, IN 46383
                                                    Telephone: 219-242-8668
                                                    Facsimile: 219-242-8669
                                                    Attorneys for Defendant
                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2021 the foregoing was filed electronically, and service
of same will be made on the following via the Court’s CM/ECF system:

              Mark D. DeBofsky
              mdebofsky@debofsky.com

                                            /s/ Mark E. Schmidtke




                                               2
